Citation Nr: 1639096	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-15 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right big toe disability.

2.  Entitlement to service connection for a left big toe disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from January 1980 to January 1984.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in order to provide the Veteran with a VA examination to determine the nature and etiology of any right or left big toe condition.  A remand is also necessary to provide a second VA examination of the right knee because the October 2010 VA examination addressing etiology is inadequate.

In this case, the Veteran asserts he injured his big toe playing football during service.  See January 2011 notice of disagreement.  Post-service VA records reveal treatment for pain, numbness, and tingling in both big toes.  See, e.g. January 2011 primary care note.  He has been diagnosed with painful callouses, interdigital tinea, and possible neuropathy and he has been referred to pain management due to chronic 10 out of 10 big toe pain.  See October 2010 nurse practitioner note.

The Veteran has competently reported difficulty with both his right and left big toe, which he attributes to an injury sustained during service.  These allegations raise the possibility of substantiating the claim, but there is insufficient medical evidence of record for the Board to make a decision.  Thus, an examination and medical opinion are warranted.  38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts his current right knee disability is also the result of an injury he sustained playing football during service.  See January 2011 notice of disagreement.  His service records confirm he injured his right knee playing football in October 1982, and post-service treatment records document a history of right knee pain due to playing football in service.  See, e.g., August 2010 VA nurse practitioner note.  

The Veteran was provided with a VA examination of the right knee in October 2010.  The examiner diagnosed the Veteran with patellofemoral syndrome of the right knee, and opined it is less likely as not his current disability is related to the knee injury he sustained during service.  In explaining his rationale, the examiner merely stated "there is no documentation showing chronicity of this condition."  No explanation was given for why the Veteran's right knee patellofemoral syndrome is not related to his in-service right knee injury, particularly in light of his competent and credible statements that he was asymptomatic prior to service and that he experienced pain and swelling since his injury.

Under these circumstances, the October 2010 VA opinion is not adequate for purposes of adjudicating service connection.  In providing a requested opinion, an examiner must provide a well-reasoned rationale for any opinions offered.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  An examiner must also acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

In this case, the October 2010 VA examiner relied only on the absence of medical records, which, standing alone, cannot form the basis of a negative opinion.  There is no accompanying rationale for dismissing the Veteran's competent and credible statements that his right knee pain originated in service, and that he has experienced pain and swelling in the right knee since service.  A sufficient rationale was not otherwise provided for why the Veteran's in-service right knee injury, and post-service symptomatology, is distinct from his current patellofemoral syndrome.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers not previously disclosed who have provided treatment for the right knee or either big toe.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate any outstanding records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The AOJ should afford the Veteran a VA examination to determine the nature and etiology of any bilateral big toe or right knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's available service treatment records, post-service medical records, and assertions.   

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any right or left big toe, and right knee, disorders that have been present since the Veteran filed his claim or in close proximity thereto. 

For each diagnosis identified, the examiner should state whether it is at least as likely as not the disorder manifested in service or is otherwise causally or etiologically related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 
 	
4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




